UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 12-7932


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

TRACY PETERSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.      Terrence W. Boyle,
District Judge. (5:04-cr-00167-BO-4; 5:12-cv-00270-BO)


Submitted:   April 18, 2013                 Decided: April 22, 2013


Before WILKINSON, GREGORY, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Tracy Peterson, Appellant Pro Se.      Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Tracy   Peterson         appeals    the    district    court’s     order

denying    relief   on   his    28    U.S.C.A.    §    2255   (West   Supp.    2012)

motion.      We have reviewed the record and find no reversible

error.    Accordingly,    we    affirm    for    the    reasons    stated     by   the

district court.      United States v. Peterson, Nos. 5:04-cr-00167-

BO-4; 5:12-cv-00270-BO (E.D.N.C. Sept. 7, 2012).                      We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in    the     materials     before     this   court     and

argument would not aid the decisional process.

                                                                            AFFIRMED




                                          2